Citation Nr: 0002934	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the calculated amount of 
$7,414, to include the issue of whether the overpayment was 
properly created and assessed against the appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
November 1952.  He died in November 1988.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1992 decision by the Committee on 
Waivers and Compromises (Committee) of the Detroit, Michigan 
Regional Office (RO).  A notice of disagreement was received 
in February 1993.  The statement of the case was issued in 
April 1993.  A substantive appeal was received in June 1993.  
In October 1995 and March 1999, this matter was remanded by 
the Board to the RO for further development.  


REMAND

As noted in the March 1999 Board remand, the basis for the 
denial of the waiver of the overpayment at issue was that the 
appellant had failed to report the correct amount of interest 
income earned on her bank accounts.  It appears, from the 
development of this case, that the appellant was a joint 
holder in the relevant accounts along with her son and 
daughter.  She had previously related that, among other 
things, since most of her securities had three names on them, 
she did not realize she would be accountable for the amount 
of interest derived from those accounts.  

In the March 1999 remand, the Board noted that the issue of 
whether the overpayment at issue, covering the period of 
April 1, 1989 through June 30, 1992, was properly created was 
before the Board and had to be resolved before the Board 
could decide whether the appellant was entitled to a waiver 
of recovery of the stated overpayment.  Among other things, 
the Board indicated that it needed to know whether the 
interest at issue was derived from joint accounts and if so, 
whether the appellant alone received the interest payments 
from those accounts, or whether she and other joint members 
shared the interest from those accounts.  The Board noted 
that the dates the appellant received those interest payments 
would also be needed.  

Hence, in its remand, e the Board requested that the RO 
attempt to obtain from the appellant, or from other sources, 
the identity of the accounts that generated the interest 
payments that resulted in the overpayment in question, and 
that if it was determined that the accounts were joint 
accounts during the period of the overpayment at issue, 
clarification was to be made as to how much interest the 
appellant herself actually received and the date(s) she 
actually received the interest payments.  The Board 
emphasized that a remand by the Board imposed upon the RO a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In response to the Board's request, in July 1999, the RO sent 
a letter to the appellant requesting that she indicate 
whether these relevant accounts were joint account and 
indicate how much of the interest she received and when she 
received these payments.  In August 1999, the appellant 
responded that the accounts in question were joint accounts 
with her son and daughter.  She did not, however, indicate 
how much of the interest she received and when she received 
these payments.  The RO made a notation to this effect on her 
response statement.  There is no indication that the RO 
sought further information from the appellant or from any 
other source before the claims file was returned to the 
Board.  

In a September 1999 brief, the appellant's representative 
argued that, after receiving the August 1999 reply from the 
appellant, the RO should have sent another letter to her and 
requested the additional information she failed to supply.  
The Board agrees.  While the RO essentially complied with the 
terms of the remand in requesting the information, because 
the appellant clearly did not respond fully, a follow-up 
request for further information was indicated.  

As such, the Board finds that additional request should be 
made to the appellant to provide information regarding how 
much interest at issue from the joint accounts the appellant 
herself actually received and the date(s) she actually 
received the payments.  The RO should also attempt to procure 
clarifying information from any other appropriate source.  
However, the appellant should specifically be notified that 
if the RO is unable to fully obtain the requested 
information, the department will have no choice but to assume 
that she received the full amount of interest in question.  

The Board regrets that an additional remand will further 
delay a decision in this matter, but finds that such action 
is necessary to ensure that the appellant is given every 
consideration in the claim on appeal.  Accordingly, this 
matter is hereby REMANDED to the RO for the following action:

1.  The RO is to request from the 
appellant, and any other appropriate 
source(s), clarification as to how much 
of the interest payments resulting in the 
overpayment in question the appellant 
actually received and the date(s) she 
actually received the interest payments.  
The appellant should specifically be 
advised that such information is 
necessary to the equitable adjudication 
of her claim, and unless the information 
requested is fully provided, the 
department will have no choice but to 
assume that she received the full amount 
of interest in question.

2.  After completion of the foregoing 
development (or expiration of a 
reasonable time for response), the RO 
should then readjudicate the issue of 
whether the creation of the overpayment 
at issue was proper, and explain how the 
amount of the overpayment was calculated, 
on the basis of all relevant evidence of 
record and in accordance with all 
applicable laws, regulations, and case 
law.

3.  If the benefit sought by the 
appellant continues to be denied, she and 
her representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


